Title: To George Washington from Jonathan Boucher, 1 October 1770
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Annapolis 1st Octr 1770.

I much wish’d to have accompany’d Jack, but cannot: & what is worse, We part on an Uncertainty, which may be disagreeable. I have some Thoughts of setting off for St Mary’s this Week; & if

I do get away, I can hardly expect to return again till I remove finally, which cannot well be sooner than the latter End of next Month. So that, if I do not come by Mount Vernon, Jack needs not come hither, till You or He hear from Me again. A quondam Schoolfellow of Jack’s wrote to Me last Week to apply to Dr Stephenson of Baltimore to take Him to be inoculated. I have done so; & at the same Time mentioned Custis to Him. He seem’d particularly desirous of having an Opportunity of testifying his Esteem for You by shewing Civilities to any person connected with You. And, cou’d You by any means resolve on this Measure, I cannot but think the present a favourable Time, as there are now, or soon will be, many of his Acquaintances there on the same Errand.
   probably, ere long, You will find out that He has lost his Watch; & He deserves to be severely reprimanded for his Carelessness. I have the Watch, but do not care soon to put Him out of Pain.
I heartily wish You an agreeable Tour thro’ yonder Tramontane Regions, & am, very truly, Yr much obliged Frd & Servt

Jonan Boucher

